Citation Nr: 1727826	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to September 19, 2012, and in excess of 10 percent thereafter, for scars on the left leg.

2.  Entitlement to a disability rating in excess of 20 percent for a low back disorder.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty for training (ACDUTRA) in the United States Army from August 1961 to January 1962, July 1965 to September 1965, and June to July 1978, during which he sustained an injury that was service connected.  He had additional National Guard duty.   He has been assigned a total rating based on individual unemployability since December 2011.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's left leg scars to 10 percent effective September 19, 2012. As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993). The issue has been recharacterized above.

In March 2016, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned. A transcript of that hearing has been associated with the claims file. 

The claim was previously before the Board in June 2016, at which time the claim of service connection for a right wrist disorder was reopened based on the submission of new and material evidence.  The merits of that claim, along with the others listed above were remanded for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2012 statement, the Veteran stated that "Social Security Disability has placed [him] at 100 percent."  A February 2013 letter from the Social Security Administration indicates that "there are zero wages for [the Veteran]-Colonel, USA Army since 1997." There is no mention of disability records or payments.  It appears that his medical records and decision relating to the Social Security Administration grant of benefits have not been associated with the claims file. In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

The Veteran's claim of service connection for skin cancer was remanded for a VA examination in June 2016.  The Veteran was afforded a VA examination in November 2016.  The examiner noted that the Veteran had diagnoses of tumors and neoplasms of the skin, including malignant melanoma.  However, no opinion was provided regarding the etiology of these diagnoses and whether they are related to the Veteran's period of service.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, remand is necessary to obtain an adequate opinion as to etiology.  

Regarding the Veteran's claim of service connection for a right wrist disorder, a February 2009 VA treatment record noted that the Veteran had a right wrist injury following a fall and an August 2010 VA treatment record noted that the Veteran was susceptible to falls and subsequent injuries as a result of his (service-connected) left peroneal palsy. 

The Veteran was afforded a right wrist examination in September 2012. A radiology report showed "bones are normally aligned. Marked periarticular osteopenia is seen. Minimal spurring is noted from articular margins at the first metacarpal joint.  Joint spaces are maintained." The impression was osteopenia and early osteoarthritis, 1st metacarpal joint.

The Veteran underwent a VA examination in November 2016.  The examiner opined that "it is the opinion of this examiner that this Veteran's right wrist condition is less likely than not the result of falls from the use of crutches for the service connected left leg injury as there is no medical evidence of right wrist pathology and certainly no evidence of a right wrist fracture." 

The Board finds that a clarifying opinion is necessary prior to adjudicating the claim.  Although the November 2016 VA examiner opined that there was no right wrist pathology, the radiology report showed mild periarticular osteopenia and an old injury of the fourth and fifth metacarpal bones.  Additionally, the Veteran has a diagnosis of carpal tunnel syndrome.  The November 2016 VA examiner did not provide an opinion as to whether these disorders were related to service or secondary to or aggravated by his service-connected disorder.  See Barr, supra.  Therefore, an addendum opinion for clarification is necessary.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. The AOJ should associate all outstanding relevant treatment records with the claims file.   All attempts to obtain records should be documented in the claims folder.  The Veteran should be contacted as needed to identify any pertinent records.

2. Obtain all relevant outstanding Social Security Administration disability records and decisions, and associate them with the claims file. The AOJ should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.  If no records are available that should be determined and set out in the claims folder.

3. Return the claims file to the November 2016 VA examiner for an addendum opinion.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be reviewed in detail.  If additional examination is indicated, such should be conducted.

With regard to the Veteran's claim of service connection for a right wrist disorder, the examiner must opine as to whether the Veteran has a right wrist disorder, including, but not limited to osteopenia and/or carpal tunnel syndrome that is secondary to a service-connected disorder.  

The examiner must also comment on whether any right wrist disorder diagnosed during the pendency of this appeal was aggravated by a service-connected disorder, including as a result of falls.  

With regard to the Veteran's claim of service connection for a skin disorder, including cancer, the examiner must opine as to whether any skin disorder diagnosed during the pendency of the appeal is etiologically related to service, including as a result of the Veteran's in-service sun exposure.  

The examiner should include in the finished report a complete rationale for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

If it is determined that additional specialist examinations are needed to respond to the above, such examinations should be conducted.

4. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the matters on appeal based upon all evidence of record. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


